                  Case 5:19-cr-00368-XR Document 89 Filed 01/15/20 Page 1 of 1


(Rev. 12/04)
                                                                                                          FILED
                               UNITED STATES DISTRICT COURT                                               JAN     1    & 2020
                                                                                                     CLERK,           OSTRIC't CLE     ,
                                                                    for                                        U.S.
                                                                                                    WESTERN DISTRICT OF          TE/
                                                     Western District of Texas                       BY___________________
                                                                                                                                DEP

U.S.A. vs. Christopher Salazar                                                             Docket No. 5:19CR368-XR-4

                                      Petition for Action on Conditions of Pretrial Release

           COMES NOW Jeny Morin                                                ,pretrial services/probation officer, presenting an
official report upon the conduct of defendant        Christopher Salazar

who was placed under pretrial release supervision by the Honorable Elizabeth S. Chestney
sitting in the court at San Antonio                                                   on the 13th date of June              ,   2019
under the following conditions:

 See Appearance Bond dated November 7, 2019 and Order Setting Conditions of Release dated May 15, 2019.

 U.S. Pretrial Services alleges the defendant violated the following conditions:
 Condition 7(r): Submit to substance abuse treatment which may include evaluation and testing, education, impatient or
 outpatient treatment and/or participation in support groups such as Alcoholics or Narcotics Anonymous (AAINA).


RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:
 On January 8, 2020, U.S. Pretrial Services was contacted by the Lifetime Recovery Drug Treatment Inpatient Counselor
who reported the defendant will be unsuccessfully discharged from the program. The counselor reported the defendant's
 lack of initiative, and participation. Furthermore, the defendant has had a history of non-compliant behavior
 disregarding facility rules.

 Assistant United States Attorney Sam Ponder was advised of the violation and concurs with this course of action.
PRAYING THAT THE COURT WILL ORDER a warrant of arrest be issued and the defendant be brought before the
Honorable Court to show cause as to why his bond should not be revoked.

                                                              I declare under penalty of perjury that the foregoing is true and
                                                              correct.
                                                              Executed on 0 1/08/2020

                ORDER OF COUR                            -ì


Considered and ordered this       j         day of
                               and ordered filed
                                                     ((5                        Officer    Phone Number    J
                                                                                                                +1(210) 244-5436

and made a part of the records in the above case.
                                                          Supervisthy
                                                                                           Phone Number          +1(210) 244-5446
                                                          U.S. Pretrial Services Officer

               U.gisatuge                                 Place     Federal Building
                                                                    727 East Cesar Chavez Boulevard, Rm B-636
                                                                    San Antonio, Texas 78206
